Argued October 30, 1925.
Suit by tenant against her landlord for damages to her personal property resulting from eviction. The lease was oral and the evidence shows that parties differed as to whether it expired May 31 or September 1, 1923. The defendant, asserting expiration on May 31, ejected plaintiff and sent her goods to a warehouse. Alleging that she never got all of them and that some of them were damaged, she brought this suit. The parties also differed as to the extent of the damage, if any. It was the duty of the jury to find what the contract was and the damage, if any, and the verdict for the tenant indicates that her view was accepted.
There are two assignments of error. The first is to the refusal of a point of charge, and need not be discussed, because the point was obviously bad, not being confined to the evidence in the case: Dinch v. Workman, 75 Pa. Super. 101,105. The other assignment is to the refusal to grant a new trial; no abuse of discretion is suggested; in support of that assignment it is said that the articles alleged to have been lost or damaged were not sufficiently identified and that there was not sufficient evidence of their value. The assignment is without merit.
Judgment affirmed. *Page 60